Order of the Family Court, New York County (Leah Marks, J.), entered on or about June 27, 1988, which found that the best interests of the child require the parental rights of appellants to be terminated permanently and which transferred such rights to the Commissioner of Social Services and Edwin Gould Services for Children, who were empowered to consent to the adoption of the child without the consent of the natural parents, *605unanimously affirmed, without costs. Appeal from the fact-finding order of the same court, entered May 2, 1988, dismissed, without costs.
The child has been in the custody of the Commissioner of Social Services and the agency since August 1984, when he was nine months old. While the father alone has maintained regular contact with the child, the permanent neglect petition here was based on the alleged failure to plan for the child’s future. The court properly found there was clear and convincing evidence that the natural parents had failed, for more than one year, to formulate a feasible and realistic plan to assume the care of the child, despite the agency’s diligent efforts to encourage and strengthen the parental relationship (Matter of Star Leslie W., 63 NY2d 136; Matter of Sheila G., 61 NY2d 368). The evidence adduced at the dispositional hearing amply supports the court’s determination that the natural parents are not able to assume the care of the child and, therefore, that the child’s best interests are served by a termination of parental rights, thus freeing the child for adoption by the foster mother (Social Services Law § 384-b [1] [b]; Matter of Gregory B., 74 NY2d 77, 90).
We note that no appeal lies as of right from a fact-finding, nondispositional order of Family Court in a permanent neglect proceeding (Family Ct Act § 1112 [a]; Matter of Shawn C. A., 110 AD2d 697). Concur—Ross, J. P., Milonas, Wallach and Rubin, JJ.